Citation Nr: 1715100	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an earlier effective date for a separate evaluation for right lower extremity sciatic nerve radiculopathy as secondary to the service-connected disability of degenerative osteoarthritis and disc disease of the thoracic and lumbar spine, prior to April 7, 2015.

2.  Entitlement to an earlier effective date for a separate evaluation for left lower extremity sciatic nerve radiculopathy as secondary to the service-connected disability of degenerative osteoarthritis and disc disease of the thoracic and lumbar spine, prior to April 7, 2015.


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from October 1956 to April 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, granting service connection for sciatic nerve radiculopathy of the lower extremities, bilaterally, effective as of April 7, 2015.  The Veteran filed a Notice of Disagreement as to the effective date in November 2015.  The RO issued a Supplemental Statement of the Case (SOC) in November 2015, confirming the previously assigned effective dates.  In January 2016, the Veteran timely filed his substantive appeal (VA Form 9).
 
A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

On March 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wanted to withdraw his claims of entitlement to an earlier effective date for a separate evaluation for bilateral lower extremity sciatic nerve radiculopathy as secondary to the service-connected disability of degenerative osteoarthritis and disc disease of the thoracic and lumbar spine, prior to April 7, 2015.





CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal is dismissed.                  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In March 2017, the Veteran, via his attorney, submitted a statement indicating that he wished to withdraw the appeal for entitlement to an earlier effective date for a separate evaluation for bilateral lower extremity sciatic nerve radiculopathy as secondary to the service-connected disability of degenerative osteoarthritis and disc disease of the thoracic and lumbar spine, prior to April 7, 2015.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


